OFFlCE     OF THE ATTORNEY         QENERAL    OF TEXAS
                                       AUSTIN




Hon.   -0.     B.   Shepprrd
goaptavllet  of Pub110 Aooountr
ACUtiB, ?0=8

fear   Mr. Sbeppudr




          We are in reoei
rhloh you enolosed a le
willlanu,   Dlreot
Texas Unemployme
Qepartneent Ir 60
Pub110 Aooounta
to   lsoue 8 wexrlat                                       or the mm or $22.00,
under the faetr re                                 lr md    that   or yr.
                                                  aa ofroot?




       b350,   V.     A. 0.   S.,   this departarent mqneet.8 your ruling as
       to whether rrrrant           should irrue in payment of this benefit
       elaia of $22.00.
                                          .
 c
$#&   Ooo. IL Sheppard,     pa&r 2


             *The quertlon oi offrrat 18 ralrad in the attaohd
      letter   iron thr Texa8 Unorrplo~arnt Compeasatlon Oomul8-
      8lOU. Thlr deputment .nay not be dlreotly        interested.
      in the question of offret     In thla partloular    elalm, but
      8infJe the que8tlon arbor     in oonneotfon with other olaima
      I will thank you to answbr that queetlon aubmltted to
      thir 60 lrtment by the Texar Unemployment Compensation
      oo~ralao s 0a.e

            *In oonneotlon with the attaohed oertlfloatlon            for
      paraent of benefits  to the above olalmant, we wish           to
      6iv8 you the fo~lowlng   raotr 03nrimng   our verbal          afs-
      01.~408   in 70~    0rri00   4 rbw 64~8 agot
             “we hate a Judgment againat thir lndlrldual         in thr
      amount   OS &00.31,    plurr aoarued lnterert     and penalties.
      This amount ootera delinquent       oontrlbutlone    wbioh ho
      owed thir Commirsion in hi6 atatua aa an employor 8ubJeot
      to the Texas Uneaployment Oompensation Aot durlag the
      year8 1939 and 1940.       On February 9, 19b3, this indlridrul
      filed   an initial  olaim for bsneiite     whloh 18~ approved
      for W0.20.
            *Ia rlew of A&661@ 4350, V. R, 0. 8.) reletin&     to
      the dUtib8 of the OoaptrOll8r,    4d readlng,  ‘WO uar3xh8
      ahall be irrued t6 say pemon indebted to the State,      or
      to his agent or wdgaee,     until ruoh debt Is paid,’ it
      eoourrrd  to ua that it wa8 our duty to 0811 thlr matter
      to rour attrntlon   and let you deolde the question.
             *Seotloa 15(o) of the Texar Unemployment Compensation
      Aot provider that no assignment,        pledge, or enoumbranoe of
      any right to benefltr      rhall br rali&; that ‘suoh .right8 to
      beneritr    rhall be exempt troa low,       ereoutlon,   attibhment,
      or any other remedy whataooter proride& for the oolleotloa
      or debti and benefit8      reoeltbd   by any lndlrldual.      . , shall
      be exempt irom mf remsly rhat6ooTer ior the oollsotlon               of
      all debts.     . .* Shoe thla languagr indloate8         a olear
      logislatire     intent that a olaimant’e     right8 to benefltr
      ebould be proteotsd      against   akbmt any oontingenop,       it ma7
      hare eome bearing      upon this oa#e.                    *.
                                                                                                  209



  X08.    6.0.   IL mlbrpprra,            peg.      3


                 WI via    of the faot that the boert8   hrto rsoognltod
          the  rl&ht of oifret undrr Artlols     4350 quoted above, we
          are  also intsrsatod    in thr  usstlon a8 to whether or 8ot
          we ma offset     our olalm or 0 400.5~ against   thr mount ot
          bensrits  dw thl8 individual IA hi8 sapaoltr a8 8 8laima8t.”
                 brtlole          b350, 1.         A. c.    f-t., read8   as   fOiiOU8l

                 90     warrant       8h0u          be lssusd to any parson indebted
          to the State,            or to his         agent or assignee,  until Buoh
          debt   is    psl6.*
             That the sontrlbutlonaprorlded     for in the Texas
  Unemplornent Oompsnsatlon Aot are taxes *other than aih;::oren
  taxes’ is no longer an open question      in this State.
  dsnomlnated oontributionr,    they are nonstheless    taxes.    ?riedman
  V. A~UIOM 8umty CO., 151 8. wr (24) 570;           Ia r8 llytilyrr,
  D. a., 31 P. Bupp. 977; Lallr v. State,      138 S. W. (2d) 1111.
               Slnoo the item of )l+OO,51 reooversd by the Blat*
  against  Frank    Ed-rierd Benoit for delinquent   oontrlbutlons (tares)
  owing.by   him as sn employer,      subjeot to the Texas Unemployment
  oompen8titlon Aot aurilig the years 1939 ma 1940, 18 a tax, ths
  question   arises   as to rhether    or aot this tax la a debt owhg
  thr State, or whether or not Benoit '18 B person Indebted to
  the State*, to USUIthe lx a o tlaaguege et the 8tatutr.        That a
  state    tax 18 not a debt ln the ordinary      aoaeptatioa   of the
  tern    ha8 been 80 unirereall~    aooepted is our jurlsprudenoo      that
  wo do not deem it necessary       to site extended luthorltr.       Thr
  tollowlnbj 04888 arr noted:       Dollar Joint Stosk Land Bank v,
  Elllr    Oounty Levy Improrrmmt Dlstriet      Bar 3, 55 8. W. (24) 227r
’ United State8 v. motor,         266 1. 2721 Beo~ v. Tellsr ++.
  196 ?. 6341 Forest Olty Yanufaoturl          co. ‘1. Ls+y,(Mo.)   3) 8. 1.
  (24) 9841 Boll v’. Trosper,      77 P. (28 5u; and l      nou& is quoted
  tror these earos’to     support the aoespted      enoral rule that taxes
  are    not debts or t&t   one who owe8 taxer f 8 not indebted to the
  Stat*.      In the sase of Dallas Joint Stork L8andBank ot Dal148
  v, Blllr County L-err Inprovelaent Blstrlot       No. 3, supr8, the
  OOUrt 80idr
                 *A tax        is not a debt               in the usual   and ordln~~     sense
          or the      word.        CTtl          tit        ix     01           D id
           OIA        Ann      541,       3flgh.        ~.“226~00~lt~~nv~~~:i0~~~a           sd,)
          15,.   l         l
           TO the rimm, err008 ir’tho holdlu  Or tudgr t. 0,
gutohrron, r?r, while tudgb Or th. tdbrrl    Dlrtrlot Court ei
*ho Xoustoa Dirfrtoa    aou on thr 5th Olroul8 Ooart or ~ppoalr,
u th elm              0r md            st8tas        T. maor,                roprrt

                 “Th$t thd       tax     18 not a            d&t,       and    that   lntrrert        doer
        not arlrr u&on lt, unl.88 md                                rxobpt in reoor4anoo            with
        t&r prorialoqr  oi the                  rtatate,             lr retOle4       br ttm      unirareal
        ourr*nt  or r&thoklty;                  l  6 la
          Jud@ Rutohoron    iotib~rurthrr                                  14th rpproral               in an
oplnioo bl Tudgr 8aaborn, f a Crcbtrer t.                                  Ma&don, 54 f,               431,
in ths ronorring laaguq$*:
              *Ten8 are not debtr,          Thor do not rest upon oontraot,
        uprear   or lrplled.       Thry are lmposod br the le Irlatlrr
        authority without the oonrmt rod egalnet           the wf 11 or the
        prronr   tar*& to aaintain         the ~OTO~UJt,     protoot tha
        right8 rnd prftlleger       of it8   rubjeotr,  or to leooiapllrh
        some authorlced    rptiirl    purpo60,     Thy 60 not drew intorest,
        lre not        eubjeot     t0    m-0rr,              and      40 m       depend    ror         thrir
        rxistenoo        o r lroroemant                upon the          indlrldurl       ars~t          or thr
        tarpryan..
             The term ‘dabt*                   In    it6     ordinary         sense   doer not lnolude
                                               by    oaeea          from prrrtltdly         lrory             et&to
                                                           br an lraml~atlon           or lord8               b

                 It    ioll~~          thea,        that     the tax due by hvnk Mwaob
Bonoit, riot bring 6 hbt,                      too8 sot         oome withid tbr purview of
Mlole       L350,       1,    P. 0.     S.,     md         ronmpue~tl~           rou wool& aot                bo
wthorisoa  to wltbhola the lrausnoo or a warrant to him for
bonrt$ta to wbioh he might be lrgally  ontitled la UI employee
snder the Texas Unemployment Oompoaaation ht.
                 It    rta;~ bo that our oourle will oonmtruo  ho.  15,  Sub-
livirioa 0,           or the Texar VnemplofllPent Ooaponaatioa Aot , ihioh
HOSESa8 r0ii0*8t

                                                                                                  .’
                                                       .




                                                               No assign-
                                                               bbwit6
          whioh aro 06 may bemmo dus or payable under this           AOt
          shall be valid; an4 suoh rlshts to beneritr shall          bo


          Ub        6r0 sot tingled    other tundr of the rdplrat,
                                                with
          sha   1    bb   6x0            iron
                                     rewly
                                     t          say
                                              whetrower   ror the eol-
          leotlon
              I    of alT debtr rxoopt debts lnourrod ror neoossnrlrs
          furnlshod to suoh lndlrlbual     or his spouse or dependents
          during the tlmo Whsn suoh lndirldnel      was unemplopa(..   Ro
          waiver or any l  remptlon provided for 1x1 this subseotl'on
          shall bs talid.'
60   as    to sword             mteotion
                                     to  a 0lallRaat uador a state  of ra6t6
rush as you sub 9             but we prorrr to base our opialoa upon the
                                t,
prinalples           lnounoob  in the deolalonr    to whleh wb hato rerarrod.
          We brliwo   that our answer to thr rlmt    question is
also 6 8tiri0iOnt answer to the seoond quostiba as to whether
or not the Stato woald harr thr right to oifsot   its judgment
against the $22.00 olrla or Rank lEdwax- penolt,    rho ar an
smplo~oo her alrraby been rdjudgeb rotltled  to tbls sum or
aonby.
             We think the ~6.       of Dallas Joint Stook Land Bank
or Dallas v. lIlli6 Lsty Ilaprorrarnt Dlstrlot            lfo. 3, supa,     1s
aapla authority     to hold la this State that thr ju&gmsat             in thlr
oass oannot br orrsst       against    the  ocmpansatlon sla~mf         ths
eaplo~ss,    Rank Bsnoit,      ror it 11 srrsot      holds that 6 llaim
against the 8taOo or mniolpallty            oaamt    be ret orr against
l tax doasasd,    md obviously      the oonverse or tbls would br
squally true.      fn the osso of Bibbard v. Oltik,           6 H.3. 155,
22 Aa. II. 4.42, it was hold under a statute            in that stats      whloh
protided    that where thorr a r rltual         debts or demnndr b,rheea
0 piahtitr      and th0 nmna~t         at the the     0r the oorrrmenooment
0r the piaintirr*r      lotion, 0116 dobt or demand may be set 0tr
against thb other, that the SWAOrhould not ba oonatrued to
lnoluds   tans    lser ssedby l tomrhlp,          the truetoo,   is a suit
against the prlnolpal       defendant,     10 that they PIJ be sot off
against the euma dur rrom tho trustor             to tha deiondanti.
               Boreoter,   wo bolirro that the brord 166-o    6f
#$,,    15,   Bubsortioa   0, of the T6xrs Unemplofrunt Oomprnratioa
u$,  16 StifiOi.nt to PrOtOOt this MplOy~     6~inst  w   0161~
ior OffSet bY YirtUO er tho pId@WIt iOr taX66 U&16t      hi&
fi will b* Ob**nrd thaO thr laagaaqo ot th16 69Ot1a of the
6t&ute p?OTideS   that "rh6ll br Meapt fro8 my rorrrbywh8t$o-
n6f ror thr oollootlon or 6ll debto..     A oountorolrla or Set-
en     16   only
              another moth04 or rmody ot oollooting    a debt, md
~66 it th6 t6x66 wore 66bt6 bi tb6 t6xpqor,       whloh they ar,
rot in the son60 hero Ooluldrrod,   we are lnollnod   tO the ~18~
that tha lU.@UgO Oi the lta tute   QrOOhldO6 6ny aat off or
~ounterolrlr.
          It tollows froa wbrt  wo hare raid rboro  that IO arr
6t the Opi6106 that th6 Corntroller   of Pub110 Aroountg 16 not
authorired to withhold the 466~61186 or a w8rruit to this lm-
 loyr. by VfrtUO Of Art1016 43504 aad furthor   that this 6lalr
Por UnemploymOnt OOmpen66tiO6 iairLcrano6 oannot bo OrrS@t 6g6166t
tbo judgment ior t6xos 6&66t   him rhllr ho wali an mployar,
&rr   the Tex66 Unoaplopaont Ooep6n6rtlon Aat,
                                           'lery truly your6




l